DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-9, Claim 1 recites “. . . removing at least part of the CEC layer to a level wherein the remaining CEC layer has a thickness of less than 20 nm by washing the CEC from the glass container with an aqueous solution containing non-ionic surfactant, rinsing with water and blowing the water from the container by means of a pressurized air stream; and c) inkjet printing an image on the glass container.”  This recitation is unclear, vague and indefinite because when the CEC layer is only partially removed to a thickness more than zero nm how does the image from inkjet printing make it to the glass container with the CEC layer?  Also the recitation “(CEC)” involves enclosing language within parentheses, which causes confusion whether the language 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/62645, Bourne (hereinafter “Bourne”), a copy of which was provided by applicant, evidenced by U.S. 20030173226, Grunwald (hereinafter “Grunwald”) in view of U.S. 2010/0281833, Mattos et al (hereinafter “Mattos”) further in view of U.S. 4,017,410, Sorgenfrei et al. (hereinafter “Sorgenfrei”). 
Regarding Claims 1, 3 and 6-9, Bourne discloses in the entire document particularly in the abstract and claims a method for creating a decorative coating on vitreous surfaces, notably on bottles {i.e. reading of manufacturing a glass container}.  The process involves the removal of any existing slip coating {reading on less than 20 nm as zero nm of the pending claims} using an ammonium bifluoride solution, rinsing and drying the objects concerned.  Grunwald evidences in the abstract and at ¶s 0022 and 0024 that for optical fibers such as those of glass, where the surface of the fiber needs to be cleaned such as by chemical cleaning of residues, especially organic, that are usually left behind on the fiber following stripping, where to avoid/ minimize the use of solvents like methylene chloride, surfactant-based cleaners desirably containing fluorides are preferably used.  Alternatively cleaning compositions are those comprising an aqueous permanganate solution, acid or alkaline, containing a fluoride such as ammonium bifluoride, and a surfactant.  The coating is a polyurethane coating applied as a vapour curable liquid pre-polymer.  The resultant coating exhibits improved nd full ¶ the surface coating produced by this process is typically 15-20 μm thick and forms a secure bond to a glass surface for use as a bottle coating.  Decorative colors and finishes can be incorporated into the coating.  The coating is also screen printable.  From Claim 10 the drying step is carried out at ambient temperatures using a low pressure high velocity air stream {i. e. reading on means of pressurized air stream}.  From page 1 full ¶s 3rd -5th glass containers such as food jars and bottles for wine and other beverages are manufactured, where during the manufacturing process it is common practice for the outer surface of the glass to receive a final coating with a slip agent which results in the glass having a low friction surface, enabling greater ease of handling of the final product.  The slip agent is applied in the form of a coating typically consisting of a polyethylene film which is applied to the glass surface following treatment with a tin oxide primer {i.e. reading on cold end coating}.  Without such a slip coating the surface of the glass is relatively rough with a high coefficient of friction and adjacent surfaces rubbing against one another cling together.  This can produce an unacceptable degree of scuffing of a surface, and also causes difficulty with handling large numbers of glass items.  Moreover, the scuffed glass surface has an unattractively rough appearance.  Following treatment with the coating, adjacent surfaces glide freely over each other thereby removing the difficulties in handling noted above.  The glass, furthermore, has a more attractive scuff free appearance which is generally preferred.  The scuffing of the bottles has also been found to have a detrimental effect on the ultimate strength of the bottles.  Unfortunately, a glass surface coated with the aforementioned slip agent becomes unreceptive to pending Claim 8
However Bourne does not expressly disclose a non-ionic surfactant or inkjet printing an image on the glass container or a primer for Claim 3.  
Mattos directed as is Bourne to glass container coatings including decorative coatings and washing them discloses in the abstract and at ¶s 0024-0025, 0037-0045-0046, Figures 1 A&B&C, 3, 4A&B, and 5 a method of using a combination permanent partial decoration and temporary decoration to mass customize refillable glass vessels.  The method comprising: decorating a glass vessel with a permanent partial decoration, receiving the glass vessel at a filling facility, washing the glass vessel in caustic solution, which can be both acid and base solutions (See ¶ 0025), to remove presence of a temporary decoration, filling the glass vessel with a product contents, printing the temporary decoration on the glass vessel, distributing the glass vessel to a marketplace for use by a consumer, receiving the consumer used glass vessel at the filling facility, and recycling the glass vessel by returning to the step of washing.  Other embodiments include not using the permanent partial decoration and printing the temporary decoration on the glass vessel, wherein at least some of the temporary decoration is printed on top of a background region to increase the luminance qualities of the temporary decoration.  From ¶ 0024 in an exemplary embodiment, after glass vessel manufacture a permanent partial decoration 104 can be applied to the glass vessel 102A.  In this regard, permanent partial decoration techniques such as applied ceramic labeling (ACL), coating the glass vessel with silane and then applying an organic ink such as ECOBRITE, FERO SPECTRULITE, thermally cured inks, radiation cured inks, or other permanent pending Claim 3}, to create a permanent partial decoration, the glass vessel can be coated with a silane coating prior to applying the organic ink.  An embodiment that can be selectively utilized with the methods of the present invention begins in block 3002.  In block 3002 the glass vessel is coating with a silane solution after washing with caustic.  Such a silane solution can be aminopropyltriethoxysilane H2NC3H6-Si(OC2H5)3 distributed under the trade names MOMENTIVE SILQUESTt A-1100 and DOW CORNING Z-6011. -
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Bourne a method for creating a decorative coating on vitreous surfaces, notably on bottles as a manufactured glass containers where the method involves the removal of any existing after tin oxide final coating of a slip agent like polyethylene using an surfactant-based cleaners with ammonium bifluoride solution, rinsing and a low pressure high velocity air stream drying the objects and applying a slip screen printed decorative polymer coating, as afore-described, where from Mattos having screen printing or ink-jet printing after removal of an organic layer from a glass container, ink jet printing of Mattos is substituted for screen printing before filling of wine or beverage in the process and for the article of pending claims 1 
However Bourne in view of Mattos does not expressly disclose a non-ionic surfactant in the cleaning caustic wash.  
Sorgenfrei is directed as is Bourne and Mattos to removal of coatings of glass containers as disclosed in the abstract and from Col. 2, line 35 to Col 3, line 28, from Col. 5, line 11 to Col. 7, line 35, from Col. 9, line 29 to Col. 10, line 20 and examples I and II for soiled hot end coated glassware having a substantially colorless and transparent thin protective coating thereon including an organic coating material is washed in an inhibited aqueous caustic soda cleaning solution to inhibit the deleterious effects of repeated washings and thereby increase the effective life of the protective coating. The cleaning solution comprises on a weight basis from 0.3 to 6% of caustic soda, from 0.01% to 0.3% of at least one soluble zinc containing compound when calculated as zinc oxide, (See table bridging Cols 7-8) and the remainder water.  Other ingredients which may be present include from 0.002 to 0.05% of a synthetic organic phosphate ester anionic surfactant having hydrotrophic properties, from 0.001 to 0.03% of a low foaming synthetic alkoxylated nonionic surfactant, and from 0.008 to 0.2% of a hard water conditioning sequesterant.  The protective coating preferably Claim 6.  As set forth in MPEP § 2144.05, in the case where the claimed 
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Bourne as modified a method for creating a decorative coating on vitreous surfaces, notably on bottles as a manufactured glass containers where the method involves the removal of any existing after tin oxide final coating of a slip agent like polyethylene using an surfactant-based cleaners with ammonium bifluoride solution, rinsing and a low pressure high velocity air stream drying the objects and applying a slip screen printed decorative polymer coating from ink-jet printing along with a silane primer for the printed decorative polymer coating, as afore-described, where from Sorgenfrei a non-ionic surfactant useful in caustic solutions to clean polyethylene coated over metal oxide hot end coated glass containers is combined with the .      
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bourne evidenced by Grunwald in view of Mattos further in view of Sorgenfrei further in view of U.S. 3,352,707, Pickard, (hereinafter “Pickard”). 
For Claim 2, Bourne in view of Mattos further in view of Sorgenfrei is applied as to Claim 1, however Bourne as modified does not expressly disclose a CEC that is water insoluble.  
Pickard directed as is Bourne to oxide and polymer coated glass as disclosed in the abstract and at Col. 1 lines 20-48 and Col 3, lines 55-63 of a method for treating glass by forming two coatings thereon, the first coating being a tin oxide coating produced by exposing heated virgin glass to a heat decomposable tin compound, and the second coating being a substantially water-insoluble polyvinyl alcohol-based coating formed on the tin oxide coating after annealing, and an article produced by the method with improved lubricous 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Bourne as modified a method for creating a decorative coating on vitreous surfaces, notably on bottles as a manufactured glass containers where the method involves the removal of any existing after tin oxide final coating of a slip agent like polyethylene using an surfactant-based cleaners with ammonium bifluoride solution, rinsing and a low pressure high velocity air stream drying the objects and applying a slip screen printed decorative polymer coating from ink-jet printing along with a silane primer for the printed decorative polymer coating with the surfactant based cleaner having non-ionic surfactant, as afore-described, where from Pickard water-insoluble polyvinyl alcohol-based coating is included in the slip layer of Bourne as modified having the same purpose of a lubricious coating over tin oxide or metal oxide motivated to provide a more lubricious coating for the method of Claim 2.  Furthermore the combination of Pickard and Bourne as modified has a reasonable expectation success because both have slip or lubricious organic coatings applied at a lower temperature than the tin oxide or metal oxide coating on glass containers.   
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bourne evidenced by Grunwald in view of Mattos further in view of Sorgenfrei further in view of U.S. 2014/0061148, Remington (hereinafter “Remington”). 
For Claim 4, Bourne in view of Mattos further in view of Sorgenfrei is applied as to Claim 1, however Bourne as modified does not expressly disclose a flame or plasma treatment of the glass container.  
Remington is directed as is Bourne as modified to glass containers with a hot end coating and an organic coating as disclosed in the abstract and at ¶s 0007 and 0025 for a glass container made by the steps of forming the container, applying a hot end coating to an exterior surface of the container, wherein the hot end coating includes a metal oxide, and a dopant to reduce electrical resistivity of the exterior surface of the container. The method also includes annealing the container that was coated, applying a cold end coating to the exterior surface of the container, inspecting the container, and electrostatically depositing an organic coating on the container at less than 150ºFahrenheit and without having to use grounding pins, without having to heat the container, and without having to apply an additional conductive coating layer after applying the hot end coating.  From ¶ 0025 before electrostatically organic coating the containers 10 of the Figure, the cold end coating 16 may be entirely or partially removed by flame or plasma treatment {i.e. reading on pending Claim 4}.  Given that flame or plasma treatment has the purpose of partially or entirely removing the cold end coating which is the same purpose as Bourne as modified the flame or plasma treatment and the cleaning solution treatment of Bourne as modified can be combined in accordance with MPEP § 2144.06.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bourne evidenced by Grunwald in view of Mattos further in view of Sorgenfrei further in view of Remington and further in view of JP2005-082161, Morita et al.   
For JP2005-082161 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be 
For Claim 5, Bourne in view of Mattos further in view of Sorgenfrei further in view of Remington is applied as to Claim 4, however Bourne as modified does not expressly disclose a silica layer.  
Morita discloses in the abstract, pages 2-3 and last ¶ of Claim 4 and claims providing a weathering preventive method for the top face of a glass bottle mouth.  The weathering preventive method comprises the steps of bringing the top face of the glass bottle mouth not undergoing weathering i.e. unweathered, or cleaned through contact with an oxidizing flame into contact with a silicifying flame.  A glass bottle has the top face of the mouth processed by the above method, and a glass bottle has the mouth of the bottle sealed by interposing an adhesive material on the mouth.  Weathering can be greatly delayed by treating the top surface of the mouth of an unweathered or cleaned glass bottle with silicic acid flame.  “Silicic acid flame” refers to a flame containing silicon oxide generated by combustion, and is one of the above various flammable gases and an organosilicon compound serving as a silicon source, preferably at room temperature.  Obtained by burning a gas mixed with a gaseous or easily vaporizable compound such as tetramethoxysilane or other alkoxysilane with a sufficient amount of air to completely burn these components to form silicon oxide.  The top surface of the glass bottle is brought into contact with an oxidation flame for cleaning treatment, and then brought into contact with the silicic acid flame for silicidation treatment, the time interval between these flame 
 One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Bourne as modified a method for creating a decorative coating on vitreous surfaces, notably on bottles as a manufactured glass containers where the method involves the removal of any existing after tin oxide final coating of a slip agent like polyethylene using an surfactant-based cleaners with ammonium bifluoride solution, rinsing and a low pressure high velocity air stream drying the objects and applying a slip screen printed decorative polymer coating from ink-jet printing along with a silane primer for the printed decorative polymer coating with the surfactant based cleaner having non-ionic surfactant with flame or plasma treatment for partially or entirely removing a cold end coating, as afore-described for Claim 4, where from Morita 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787